Robert Cooke Hornbreaker plaint. agt Joseph Thornton Marrinr Defendt in an action of the case for that the abovesd Thornton did in a clandestine manner take and convay away a man Servant belonging to the aforesd Cooke known by the name of Henry Austin the which sd Servant was convayed in the yeare. 1676. which is to the plaintif’s damage at least Sixty pounds in mony and all other due damages &c. . . . The Iury . . . found for the plaintife Fifty pounds mony damage and costs of Court allowed. £.2:10:4.
Execucion issued Aug° 3d 1676.